United Stat_es District Court
for the
Southern District of Florida

Eduardo J. Morejon, Plaintiff,

)

)

-V- ' § Civil Action No. 18-24752-€1\!~3€013
)

Rick Scott and others, Defendants.

Order Dismissing Case

This matter is before the Court on an independent review of the record.
The Plaintiff, Eduardo Morej on, initiated this action against Rick Scott, Donald
Trump, Carlos Jimenez, I-Iarvey Ruvin, Abigail P. Johnson, State of Florida
Corporation, and United States of America Incorporated. (ECF No. 1.]

Cutting through the generally unintelligible factual basis for the claims,
the Plaintiff lists a series of “crirnes/violations” committed by the Defendants:
“felony misappropriation of funds; false entries and reports of monies or
securities; breach of the peace; breach of oath of office; breach of fiduciary duties;
conspiracy to defraud; kidnapping; false imprisonment and lack of full
disclosure in violation of the oath of ofiice.” (ECF No. 1 at 4.) The Defendant also
includes a random list of statutes as the basis for the Court’s jurisdiction: 31
Section 103.11 (does not exist); 28 U.S.C. § 2041 (deposit of moneys in pending
or adjudicated cases); 31 U.S.C. § 3302 (U.S. custodians of money]; 18 U.S.C. §
241 (crirninal statute); 18 U.S.C. § 242 (criminal statute); 18 U.S.C. § 2071
(criminal statute); 18 U.S.C. § 2073 [criminal statute); 18 U.S.C. § 2076 (crirninal
statute); 18 U.S.C. § 1583 [criminal statute); 18 U.S.C. 1589 (criminal statute];
U.C.C. § 3-104; U.C.C. § 3-112; and U.C.C. § 3-603.

“[D]istrict courts have the inherent power to sua sponte dismiss frivolous
suits Without giving notice to the parties.” Dcwr's v. Kvalheim, 261 F. App’x 231,
234~35 [11th Cir. 2008). Here, the Cornplaint is “clearly baseless and without
arguable merit in fact.” Id. No proper jurisdictional basis is asserted and no facts
are alleged to support the Plaintiff’s list of “crirnes/violations.” As a result, this
case is dismissed under both the Court’s inherent authority and 28 U.S.C. §
1915€(2](B][i). Id.

The Clerk is instructed to close this case and mail a copy of this order to
the Plaintii'f at the address listed below. All pending motions, if any, are denied
as moot.

Done and ordered at Miami, Florida, on M - 22 9.

 

Rd'bert N. Scola, Jr.
United States District Judge

Copies to.'

Eduardo J. Morejon
905 S.W. First Street
Suite #229

Miatni, FL 33130

